Oo © TD HD On BP W NY —

Ww N NY NY hb HV NH HN KN KN HN eee ee eee ee
So O60 me YT KN A BR YW PN | DoD OB we HI BD HW BRB WwW YP —| OS

 

Case 1:20-cv-03228-RMP ECF No. 40 _ filed 05/12/21

CHRISTOPHER J. KERLEY, WSBA #16489
Evans, Craven & Lackie, P.S.

818 W. Riverside, Suite 250

Spokane, WA 99201-0910

Telephone (509) 455-5200

Fax (509) 455-3632

ckerley@ecl-law.com

Among Attorneys for Defendants

D. R. (ROB) CASE, WSBA #34313
Larson Berg & Perkins PLLC

City of Selah

115 West Naches Avenue

Selah, WA 98942

Telephone (509) 698-7330
Rob.Case@selahwa.gov

Among Attorneys for Defendants

PagelD.707 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

SELAH ALLIANCE FOR EQUALITY,

COURTNEY HERNANDEZ, REV. Case No. 1:20-cv-3228

DONALD DAVIS JR., LAURA PEREZ,

ANITA CALLIHAN, KALAH JAMES, DECLARATION OF
CHARLOTTE TOWN, AMANDA CHRISTOPHER J. KERLEY
WATSON, and ANNA WHITLOCK, IN OPPOSITION TO

PLAINTIFFS’ MOTION FOR

Plaintiffs, PRELIMINARY
Vs. INJUNCTION

CITY OF SELAH; SHERRY
RAYMOND, in her official capacity as
Mayor of the City of Selah; and DONALD
WAYMAN, in his official capacity as City
Administrator for the City of Selah,

Defendants.

 

 

DECLARATION OF CHRISTOPHER J.

KERLEY
- Page |

Cnans, GED S ‘Lackte, PS
818 W. Riverside, Suite 250

Spokane, WA 99201-0910

(509) 455-5200; fax (509) 455-3632

 
oOo Se JN HDB BP WY YP —

W MO NYO NHN NO NO NH NY WN WN WN Fe HF FS SF Se SES Ee ee ele
co Oo Se ST KH NH FB WY NY | DS CO F&F AD HB A FP WY NY —| O&O

 

Case 1:20-cv-03228-RMP ECF No. 40 filed 05/12/21 PagelD.708 Page 2 of 3

I, Christopher J. Kerley, hereby declare as follows:

1. I am over the age of eighteen years and have first-hand knowledge of
the facts set forth below.

DZ I am one of the attorneys for Defendants in this matter.

3. On May 12, 2021, via a Google search, I accessed the Selah Alliance
For Equality (S.A.F.E.) Facebook page. A screenshot of the page available/open
to the public is attached hereto as Exhibit A.

DATED this lA day of May, 2021, at Spokane County,

Washington.

Christdphey/J ‘Key

DECLARATION OF CHRISTOPHER J. Cos, Cravens) Leckie, LF
KERLEY Spokane, WA 99201-0910

- Page 2 (509) 455-5200; fax (509) 455-3632

 
Oo eo IN HD A FP WY YO —

BW NY NY NY NH HN WY NH WH WN HN &— |} — & HB Se Se aS Se em
Ss O60 eo HW KH NW BW NHN | SF CO me HI DH BP Ww NY =| S

 

Case 1:20-cv-03228-RMP ECF No. 40 filed 05/12/21 PagelD.709 Page 3 of 3

 

 

 

 

 

 

CERTIFICATE OF SERVICE
I hereby certify that on May 12, 2021, I caused the foregoing to be
electronically filed with the Clerk of the Court using the CM/ECF System which
will effectuate service of a copy of such filing to the following counsel/parties of
record:
Attorneys for Plaintiffs Email Addresses:
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000
Carolyn Gilbert, WSBA No. 51285 JCutler@perkinscoie.com
Joseph P. Cutler, WSBA No. 37234 CarolynGilbert@perkinscoie.com
Reina Almon-Griffin, WSBA No. 54651 RAlmon-Griffin@perkinscoie.com
Jane E. Carmody, WSBA No. 55409 JCarmody@perkinscoie.com
Co-Counsel and Attorneys for Plaintiffs
American Civil Liberties Union
Washington Foundation
P.O. Box 2728
Seattle, WA 98111
Telephone: 206.624.2181
Talner@aclu-wa.org
Antoinette M. Davis, WSBA No. 29281 —tdavis@aclu-wa.org
Nancy Talner, WSBA No. 11196 epardue@aclu-wa.org
Crystal Pardue, WSBA No. 54371
DATED this 12" day of May, 2021.
EVANS CRAVEN & LACKIE, P.S.
By s/ Christopher J. Kerley
CHRISTOPHER J. KERLEY, WSBA #16489
DECLARATION OF CHRISTOPHER J. Cons, Graven Lach ie, PO
KERLEY Spokane, WA 99201-0910

- Page 3 (509) 455-5200; fax (509) 455-3632

 
